Case 13-00923-8-SWH           Doc 151 Filed 10/18/18 Entered 10/18/18 10:54:00                    Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 WILMINGTON DIVISION


    IN THE MATTER OF: ANTHONY BUSH                                      CASE NO: 13-00923-8-SWH




                                REPORT ON UNCLAIMED DIVIDENDS

   The undersigned Trustee, having concluded administration of the above estate, respectfully reports
   unto the Court:

   1. That checks were issued to certain creditors in payment of dividends due in the distribution of the
      estate, and said checks have been returned to the undersigned as a result of insufficient or incorrect
      mailing addresses of the creditor-payee, or said checks have not been cashed by the creditor-
      payee, said checks being as follows:


    NAME AND LAST KNOWN ADDRESS                          AMOUNT                  DATE ISSUED

    ANTHONY BUSH                                         $260.31                 02/01/2018
    143 FRANCIS MARION DRIVE
    WILMINGTON, NC 28411


   2. That the undersigned Trustee has made a diligent effort to determine the present mailing address or
   whereabouts of the creditor-payee, and that all efforts have been unsuccessful;

   WHEREFORE, the undersigned Trustee desires to pay unto the Court said unclaimed dividends
   pursuant to 11 U.S.C. 347.




    August 13, 2018                                        /s/ Joseph A. Bledsoe, III
                                                    JOSEPH A. BLEDSOE, III
                                                    CHAPTER 13 TRUSTEE
                                                    P. O. BOX 1618
                                                    NEW BERN, NC 28563
                                                    (252) 633-0074
